DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakin et al. (Track Membrane Mediated Electrostatic Introduction of Cluster Ions into TOF Mass Spectrometer).
Regarding claim 1, Balakin discloses an apparatus (Figure 1) comprising:
an essentially non-absorbent membrane comprising at least one pore (see: membrane; pg. 9470/Introduction, see: multichannel network of submicropore track membrane; pg. 9470/Experimental Facility, see: poly(ethylene terephthalate) track membrane);
a microwell comprising a back wall, side walls, and a front that is operably associated with the essentially non-absorbent membrane (see: Metal; pg. 9470/Experimental Facility, see: metal diaphragm); and
 an electric field generator physically separate and spaced apart from the back wall and side walls of the microwell and positioned within a space behind the back wall of the microwell and aligned within the space to not be outside of the side walls of the microwell such that the electric field generator inductively imparts an electric field to a sample within the side walls of the microwell to operably interact with the sample in the microwell and expel a droplet of the sample through the at least one pore in the essentially non-absorbent membrane (see: Extraction grid, Voltage supply).
Regarding claim 2, Balakin further discloses the at least one pore comprises a proximal opening, a distal opening, and walls (pg. 9470/Introduction, see: multichannel network of submicropore track membrane; pg. 9470/Experimental Facility, see: TM’s comprise channels with a mean diameter of 0.07 µm).
(pg. 9470/Introduction, see: multichannel network of submicropore track membrane; pg. 9470/Experimental Facility, see: TM’s comprise channels with a typical channel density of 107 cm-2).
Regarding claim 8, Balakin further discloses the plurality of pores comprise different dimensions (pg. 9470/Introduction, see: multichannel network of submicropore track membrane; pg. 9470/Experimental Facility, see: TM’s comprise channels with a mean diameter of 0.07 µm).
Regarding claim 9, Balakin further discloses the apparatus further comprises a mass spectrometer (Figure 1, see: TOF-MS Unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakin et al. (Track Membrane Mediated Electrostatic Introduction of Cluster Ions into TOF Mass Spectrometer), in view of Tang et al. (Generation of Multiple Electrosprays Using Microfabricated Emitter Arrays for Improved Mass Spectrometric Sensitivity).
Regarding claim 3, Balakin does not explicitly disclose the walls of the at least one pore are oriented to be 90 degrees with respect to the proximal and distal openings.
(Figure 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the channels in the membrane of the device disclosed by Balakin, as taught by Tang, since the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Balakin does not explicitly disclose the walls of the at least one pore taper from the proximal opening toward the distal opening.
Tang teaches an analogous mass spectrometry ion source comprising a microfabricated emitter array comprising a plurality of channels having tapering walls (Figure 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the channels in the membrane of the device disclosed by Balakin, as taught by Tang, since the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Balakin does not explicitly disclose the walls of the at least one pore taper from the distal opening toward the proximal opening.
Tang teaches an analogous mass spectrometry ion source comprising a microfabricated emitter array comprising a plurality of channels having tapering walls (Figure 1).

Regarding claim 7, Balakin does not explicitly disclose the plurality of pores comprise the same dimensions.
Tang teaches an analogous mass spectrometry ion source comprising a microfabricated emitter array comprising a plurality of identically sized and shaped channels (Figure 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the channels in the membrane of the device disclosed by Balakin, as taught by Tang, since the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and since a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797